Title: To George Washington from Gouverneur Morris, 25 July 1794
From: Morris, Gouverneur
To: Washington, George


               (private)
               My dear SirSainport 25 July 1794
               Since I had the Honor of writing to you on the 14th of last April I have receiv’d yours of the 13th June 1793. It was a little more than a Year on it’s Passage. Before it reached me Madame de la fayette (who in Common with most others of the Nobility had been confined in her Province) was brought on to Paris where she is now imprisoned. As soon as I heard it, which was the Day of her Arrival, I took the Steps which appear’d to me most proper for preventg the Catastrophe which is to be apprehended.  Since that period, finding that whatever may be the Inclination of Individuals every one remains silent for Fear of compromising himself, I have written to the Commissioner of exterior Relations an unofficial Letter on the 29th of last month, to which as yet I have receiv’d no Answer.  I tell him that I know not whether she is brought up to be tried or only as to a safer Place of Confinement, and that moreover I do not pretend to meddle with Matters foreign to my Mission; but think it proper to prove on that Occasion my Attachment to the Cause in which the french are embark’d &ca. I then assure him that my Letter (directed to him by the bye as a Citizen and not as Commissioner) is not official but amical, and dictated by friendly Sentiment &ca After which I state that the Family of Lafayette
                  
                  is belov’d in America. That without examining his Conduct in this Country, which would doubtless be condemned, my fellow Citizens confine themselves to the grateful Remembrance of the Services he has rendered us: and therefore the Death of his wife might lessen the Attachment of some among them to the french Republic. That it would furnish the Partisans of England with means of misrepresenting what passes here. That I cannot but think her Existence of very little Consequence to this Government, and that I am sure it’s Enemies will rejoice at the Destruction of any Thing which bears the Name of Lafayette. I conclude by the Assurance that I have taken that Step from what I conceive to be the true Interest of the french Republic. What may be the Effect of this Application I know not, but if she is preserved for some Time I shall have Hopes: the more so as I conceive the present Rage for Executions must at length terminate. The Gazettes will give you the Details on that Subject & spare me the Pain of dwelling on it. I will here however mention to you what I have done for this unfortunate Family of Lafayette. She wrote to me last Summer desiring I would officially pledge the United States as Security for certain Sums due by his Estate, & which not being exactly within the Line mark’d out for the Creditors of Emigrants, might not be allow’d in Liquidation; and she stated that his Honor and her’s stood pledg’d &ca. You will readily conceive that I did not comply with that Request, but at the same time your Goodness will feel that a flat Denial would add Sorrow to Distress. In this Dilemma I inform’d her that it was inconsistent with the Dignity of Government to appear in such Affairs, & moreover I had not any Right to dispose of the public Property; but as far as my own could go for her Relief she might count on every Aid in my Power.  Not to fatigue you with a long Story, this Engagement ended by paying her in November last one hundred thousand Livres when the Assignats were at par (or indeed for Silver under Par) and when by the Obstacles thrown in the Way of all Negotiations it became to me an Object of very serious Inconvenience. However I had taken the Engagement and it was necessary to keep it or break my word. When she was brought up to Paris she sent a Person to me to communicate her Situation, and that of her Children, and to propose an Advance of Credit to the Amount of one hundred and fifty thousand livres, in order to compleat some Arrangements which they had imagin’d at Chavagnac. This Advance I declin’d, not
                  
                  only because the Plan they had form’d appear’d to me unwise, but because I had not the money to dispose of, and have learnt long ago that to lend Credit generally ends by Paying the money for which the Credit was pledged, or else by mean and shuffling Tricks to avoid the Payment. Being hard prest for an Opinion of consolatory Nature to those poor Orphan Children, I authorizd the Person employ’d to assure them of my Conviction that the United States would take Care of them. This I cannot doubt of, and I flatter myself that they may all of them be yet united at some future Day in our hospitable Regions, and that they will have Cause to speak with Gratitude of the Bounty of America.
               I will not speak to you respecting public Affairs in this Place, because I have lately written to Mr Randolph pretty much at large: moreover I do not yet know by what Opportunity this Letter will be transmitted. I hope it may speedily find you in the Enjoyment of Health and of all earthly Blessings. Believe me ever my dear Sir very truly yours
               
                  Gouv. Morris
               
            